1                                                                     The Honorable Robert J. Bryan

2

3

4

5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7
                                        AT TACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                          No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                          PLAINTIFFS’ NOTICE REGARDING
                                                        PROPOSED ORDER IN STATE OF
11                                                      WASHINGTON V. THE GEO GROUP,
                                     Plaintiffs,
                                                        INC.
12
            v.
13
     THE GEO GROUP, INC., a Florida
14   corporation,
15
                                    Defendant.
16

17
            Plaintiffs respectfully submit this Notice on behalf of themselves and the certified class
18

19   to provide their position regarding the Court’s Proposed Order, ECF No. 306-1, in State of

20   Washington v. The GEO Group, Inc., No. C17-5806-RJB. Plaintiffs oppose dismissal of their

21   action based on the Court’s unsigned order without a prior opportunity to complete discovery.
22
     Briefing on summary judgment has not yet commenced in this action. See ECF No. 174 (“All
23
     other deadlines remain unchanged.”). Discovery remains ongoing. Plaintiffs have not yet had
24
     the opportunity to present arguments in response to GEO’s intergovernmental immunity
25
     defense, and the position of the United States. Consequently, issuing a dispositive ruling in this
26

      PLTFS’ NOTICE RE PROPOSED                                Law Office of R. Andrew Free
                                                                     P.O. Box 90568
      ORDER IN STATE OF WASHINGTON                                 Nashville, TN 37209
      V. THE GEO GROUP, INC.                                 (844) 321-3221x1 (615) 829-8969
      (17-cv-05769-RJB ) - 1
1    action without affording Plaintiffs notice and an opportunity to be heard would be improper.

2    See Fed. R. Civ. P. 56(f) (“After giving notice and a reasonable time to respond, the court
3
     may….”) (emphasis added). See also Albino v. Baca, 747 F.3d 1162, 1176-77 (9th Cir. 2014)
4
     (quoting Buckingham v. United States, 998 F.2d 735, 742 (9th Cir. 1993) (“Reasonable notice
5
     implies adequate opportunity to develop the facts on which the litigant will depend to oppose
6
     summary judgment.”)).
7

8           Upon completion of fact discovery in accordance with this Court’s Scheduling Order,

9    ECF No. 146, Plaintiffs will present the Court with additional evidence showing genuine
10   disputes of material fact that foreclose summary judgment on the legal arguments made by
11
     GEO and the United States in Washington v. GEO. The evidence Plaintiffs anticipate obtaining
12
     and submitting in support of their opposition to summary judgment on the basis of
13
     intergovernmental immunity will demonstrate that the Statement of Interest of the United
14

15   States contains post hoc rationalizations adopted in the course of litigation after significant

16   lobbying by The GEO Group. This evidence will bear directly on the degree of deference the

17   Court should show to the Statement of Interest in this matter and whether the factual and legal
18   positions adopted at the eleventh hour by DOJ represent a complete and accurate view of the
19
     agency’s position and are entitled to the presumption of regularity.
20
            Among other evidence, Plaintiffs have already obtained roughly 4,000 pages of federal
21
     agency records documenting that GEO and ICE engaged in a “statement of interest initiative”
22

23   that dates back at least two years, raising questions about why DOJ did not file a Statement of

24   Interest until now, whether the government’s position has shifted over that time, and whether

25   there was a rational, relevant basis for the shift in the government’s position. See Exhibit A,
26

      PLTFS’ NOTICE RE PROPOSED                               Law Office of R. Andrew Free
                                                                    P.O. Box 90568
      ORDER IN STATE OF WASHINGTON                                Nashville, TN 37209
      V. THE GEO GROUP, INC.                                (844) 321-3221x1 (615) 829-8969
      (17-cv-05769-RJB ) - 2
1    Email from ICE Associate Legal Advisor, June 20, 2017, ICE Freedom of Information Act

2    (“FOIA”) Response 2018-ICLI-00052-3034-36; Ex. B, Email from ICE Associate Legal
3
     Advisor dated July 24, 2017, ICE FOIA Response 2018-ICLI-00052-5439; Ex. C, Email from
4
     ICE Associate Legal Advisor dated June 6, 2018, ICE FOIA Response 2018-ICLI-00052-
5
     2739; Ex. D, Email from ICE Associate Legal Advisor dated September 12, 2018, with
6
     attachments “Statements of Government Interest in Wash v. GEO et al. (1.24.18).pdf” and
7

8    “VWP Factual Background (July 2018).docx”, ICE FOIA Response 2018-ICLI-00052-3040.

9           Relatedly, ICE has repeatedly refused to grant GEO’s requests for equitable
10   adjustments to its detention contracts, including the NWDC contract, seeking as much as $20
11
     million in additional payments from ICE to GEO for litigation costs the company incurred that
12
     are associated with this and related detainee labor cases. Ex. E, Letter from GEO Executive
13
     David Venturella to Acting ICE Director Thomas Homan dated February 14, 2018, ICE FOIA
14

15   Response 2018-ICLI-00052-2751-55; Ex. F, Email from ICE Associate Legal Advisor dated

16   July 23, 2018 with attachments, ICE FOIA Response 2018-ICLI-00052-6053-61; Ex. G, Letter

17   from GEO CEO George Zoley to ICE Acting Deputy Director Peter Edge dated May 30, 2018,
18   ICE FOIA Response 2018-ICLI-00052-3404; Ex. H, Letter from ICE Acting Deputy Director
19
     Peter Edge to GEO CEO George Zoley dated July 9, 2018, ICE FOIA Response 2018-ICLI-
20
     00052-6062.
21
             The agency’s rationale and legal basis for denying GEO’s requests under federal
22

23   contracting laws bears directly on DOJ’s factual assertions regarding the NWDC, the identity

24   of interest between GEO and the federal government, and the comparability of the VWP to the

25   State of Washington’s labor programs for civilly detained persons, as well as the amount of
26

      PLTFS’ NOTICE RE PROPOSED                             Law Office of R. Andrew Free
                                                                  P.O. Box 90568
      ORDER IN STATE OF WASHINGTON                              Nashville, TN 37209
      V. THE GEO GROUP, INC.                              (844) 321-3221x1 (615) 829-8969
      (17-cv-05769-RJB ) - 3
1    deference, if any, the Court should afford DOJ and its claims concerning intergovernmental

2    immunity.
3
            In sum, evidence exists raising questions as to the procedural regularity, accuracy, and
4
     consistency of the representations in DOJ’s Statement of Interest. Plaintiffs require additional
5
     time to follow that evidence where it leads and secure testimony from ICE about it. As the
6
     Supreme Court recently observed:
7

8           We are presented, in other words, with an explanation for agency action that
            is incongruent with what the record reveals about the agency’s priorities and
9           decisionmaking process. . . . The reasoned explanation requirement of
            administrative law, after all, is meant to ensure that agencies offer genuine
10          justifications for important decisions, reasons that can be scrutinized by
            courts and the interested public. Accepting contrived reasons would defeat
11
            the purpose of the enterprise.
12
            Department of Commerce v. New York, --- U.S. ----, Case No. 18-966, Slip Op. at 33
13
     (Jun. 27, 2019). See also Note, The Presumption of Regularity in Judicial Review of the
14

15   Executive     Branch,     131     Harv.      L.      Rev.      2431     (2018),    available   at

16   https://harvardlawreview.org/2018/06/the-presumption-of-regularity-in-judicial-review-of-

17   the-executive-branch/ (last visited Oct. 4, 2019).
18          Finally, this filing serves as notice of Plaintiffs’ intent to seek leave to amend their
19
     complaint to include a claim of unjust enrichment. Plaintiffs have informed GEO of their intent
20
     to file such motion and will file it no later than October 18, 2019.
21
            DATED this 4th day of October, 2019.
22

23                                             LAW OFFICE OF R. ANDREW FREE

24
                                               /s/ R. Andrew Free___________________
25                                             Counsel for Plaintiffs
26

      PLTFS’ NOTICE RE PROPOSED                                    Law Office of R. Andrew Free
                                                                         P.O. Box 90568
      ORDER IN STATE OF WASHINGTON                                     Nashville, TN 37209
      V. THE GEO GROUP, INC.                                     (844) 321-3221x1 (615) 829-8969
      (17-cv-05769-RJB ) - 4
1                              LAW OFFICE OF R. ANDREW FREE
                               P.O. Box 90568
2                              Nashville, TN 37209
                               Tel: (844) 321-3221x1 ~ Fax: (615) 829-8959
3
                               Andrew@ImmigrantCivilRights.com
4
                               SCHROETER GOLDMARK & BENDER
5                              Adam J. Berger, WSBA #20714
                               Lindsay L. Halm, WSBA #37141
6                              Jamal N. Whitehead, WSBA #39818
                               810 Third Avenue, Suite 500
7
                               Seattle, WA 98104
8                              Tel: (206) 622-8000 ~ Fax: (206) 682-2305
                               berger@sgb-law.com
9                              halm@sgb-law.com
                               whitehead@sgb-law.com
10
                               SUNBIRD LAW, PLLC
11
                               Devin T. Theriot-Orr, WSBA #33995
12                             1001 Fourth Avenue, Suite 3200
                               Seattle, WA 98154-1003
13                             Tel: (206) 962-5052 ~ Fax: (206) 681-9663
                               devin@sunbird.law
14

15                             MENTER IMMIGRATION LAW, PLLC
                               Meena Menter, WSBA #31870
16                             8201 164th Ave NE, Suite 200
                               Redmond, WA 98052
17                             Tel: (206) 419-7332
                               meena@meenamenter.com
18

19                             Class Counsel

20

21

22

23

24

25

26

     PLTFS’ NOTICE RE PROPOSED               Law Office of R. Andrew Free
                                                   P.O. Box 90568
     ORDER IN STATE OF WASHINGTON                Nashville, TN 37209
     V. THE GEO GROUP, INC.                (844) 321-3221x1 (615) 829-8969
     (17-cv-05769-RJB ) - 5
1                                  CERTIFICATE OF SERVICE

2           I hereby certify that on October 4, 2019, I electronically filed the foregoing with the
3
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
4
     following:
5

6     Devin T. Theriot-Orr                        R. Andrew Free
      OPEN SKY LAW, PLLC                          THE LAW OFFICE OF R. ANDREW FREE
7
      20415 – 72nd Avenue South, Suite 110        PO Box 90568
8     Kent, WA 98032                              Nashville, TN 37209
      devin@opensky.law                           andrew@immigrantcivilrights.com
9     Attorney for Plaintiff                      Attorney for Plaintiff
10    Meena Menter                                Joan K. Mell
      MENTER IMMIGRATION LAW PLLC                 III BRANCHES LAW, PLLC
11
      8201 – 164th Avenue NE, Suite 200           1019 Regents Boulevard, Suite 204
12    Redmond, WA 98052                           Fircrest, WA 98466
      meena@meenamenter.com                       joan@3ebrancheslaw.com
13    Attorney for Plaintiff                      Attorney for Defendant
14    Colin L. Barnacle                           Christopher M. Lynch
15    Ashley E. Calhoun                           US DEPARTMENT OF JUSTICE
      Christopher J. Eby                          Civil Division, Federal Programs Branch
16    AKERMAN LLP                                 1100 “L” Street NW
      1900 Sixteenth Street, Suite 1700           Washington, D.C. 20005
17    Denver, CO 80202                            christopher.m.lynch@usdoj.gov
      colin.barnacle@akerman.com                  Attorneys for Interested Party
18    ashley.calhoun@akerman.com
19    christopher.eby@akerman.com
      Attorneys for Defendant
20

21          DATED:         October 4, 2019 at Nashville, Tennessee
22                                                      /s/ R. Andrew Free
23                                                   ____________________________________
                                                     R. Andrew Free
24

25

26

      PLTFS’ NOTICE RE PROPOSED                              Law Office of R. Andrew Free
                                                                   P.O. Box 90568
      ORDER IN STATE OF WASHINGTON                               Nashville, TN 37209
      V. THE GEO GROUP, INC.                               (844) 321-3221x1 (615) 829-8969
      (17-cv-05769-RJB ) - 6
